TOWNSEND, Circuit Judge.
The merchandise herein consisted of certain Chinese oil imported by the petitioners, and assessed by the collector at 25 per cent, ad valorem, under paragraph 3 of the tariff act of July 24, 1897, c. 11, § 1, Schedule A, 30 Stat. 151 [U. S. Comp. St. 1901, p. 1627], as,essential oil. The importers protested, claiming that it was free of duty, as “nut oil or oil of nuts,” under paragraph 626 of the same act, Free Gist, § 2, c. 11, 30 Stat. 199 [U. S. Comp. St. 1901, p. 1685J. The Board of General Appraisers sustained the collector’s action, and the importers appealed to this court.
It appears from all the testimony in the case, and from the samples presented to the court for inspection, that the articles from which this,oil is made are nuts, within the ordinary meaning of said term.
The decision of the Board of Appraisers is .therefore reversed.